Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Papers Filed by Applicant
(Clarity of the Record)
The 07/10/2019 specification has been entered.
The 07/10/2019 drawings have been entered. 
The 04/06/2020 specification has been entered.
The 04/06/2020 drawings have been entered.
The 07/01/2021 specification has not been entered.  
The 07/01/2021 drawings have not been entered.  
The 10/18/2021 specification has not been entered.  
The 10/18/2021 drawings have not been entered.  
The 01/26/2022 specification has been entered.  
The 01/26/2022 drawings have been entered.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Margaret Clare Frederick on 02/22/2022.
The application has been amended as follows: 

Amendments to the claims:

1. (Currently Amended) [[The]] A combination of a holder assembly and a painting tool, wherein the holder assembly is configured to hold the painting tool within a paint container, the holder assembly comprising:
an inner tube;
an outer tube that receives the inner tube;
a tightener to secure a position of the inner tube within the outer tube;
an attachment mechanism that receives the painting tool thereon, wherein the attachment mechanism extends from one of the inner tube and the outer tube; and
a securement means for removably attaching the holder assembly to the paint container;
wherein, during use, adjustment of the inner tube relative to the outer tube controls positioning of the painting tool within the paint container and adjusts a location of the attachment mechanism relative to the paint container in a vertical direction;
wherein the attachment mechanism comprises a threaded bolt and a nut; wherein the nut is positioned on a central portion of the threaded bolt and the nut is 
wherein the nut blocks movement of the painting tool towards the one of the inner tube and the outer tube. 


10. (Currently Amended) The combination of claim 9, further comprising a
metallic strip, whereinconfigured to be secured to a side of the paint container.



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In Fig 3B of the 01/26/2022 drawings, the length of the inner tube (Fig 3B, #206) is much smaller than the length of the inner tube (Fig 2B, #106) in the 04/06/2020 drawings. Further the screw (Fig 3B, #218) in Fig 3B of the 01/26/2022 drawings should be attached to the inner tube (Fig 3B, #206) in Fig 3B of the 01/26/2022 drawings (as shown in Fig 2B in the 04/06/20 drawings). Therefore the following drawing amendment is required:

    PNG
    media_image1.png
    727
    909
    media_image1.png
    Greyscale


In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631